DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 66-81 and 85-89 are pending and presented for examination.
Claims 66-81 and 85-89 are rejected.

Response to Amendment
Applicants amendments to Claim 72 and the cancellation of Claim 82 have addressed the previous rejections of these claims under 35 U.S.C. 112(b).  These rejections are therefore WITHDRAWN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 66-81, 88, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy (U.S. PGPub. 2006/0024657) in view of Allard (WO2009/055935), Brooks (WO2006/130978), Howden (B.O. Howden, et al, Liver Preservation with UW Solution I. Evidence That Hydroxyethyl Starch is Not Essential, 49 Transplantation 869 (1990), and Mosbah (I.B. Mosbah, et al, Effects of Polyethylene Glycol and Hydroxyethyl Starch in University of Wisconsin Preservation Solution on Human Red Blood Cell Aggregation and Viscosity, 38 Transpl. Proceed. 1229 (2009)).
Applicants’ claims 66 and 88 are directed to methods of obtaining, treating, and implanting donor organs by the administration of solutions containing a hyperbranched or dendritic polyglycerol having a molecular weight falling within defined ranges, combined with components found in “UW-type organ preservation solutions,” but which specifically lack the inclusion of each of raffinose and hydroxyethyl starch.  Applicants are reminded that a preamble is not regarded as limiting “when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.”  Symantec Corp. v. Computer Assocs. Int’l, Inc., 522 F.3d 1279, 1288-89 (Fed. Cir. 2008).  We have held that the preamble has no separate limiting effect if, for example, “the preamble merely gives a descriptive name to the set of limitations in the body of the claim that completely set forth the invention,” IMS Tech., Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1434-35 (Fed. Cir. 2000), American Medical Systems, Inc. v. Biolitec, Inc., 618 F.3d 1354, 1358–1359 (Fed. Cir. 2010), or where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Here, the recitation of “reducing damaging effects of cold ischemia and warm reperfusion in organ, tissue, or cell function during organ procurement and transplantation,” is determined to represent just such a recitation of results to be achieved by the practice of the actual manipulative steps recited.  Dependent Claims specify that the polyglycerol has defined degrees of polydispersity or branching, or require that the solution is maintained within defined pH ranges, or is an aqueous solution containing defined concentrations of the polyglycerol, or is formulated to possess a defined osmolality.  Claims 71-75 describe compositions containing multiple polyglycerols, or polyglycerols which have been chemically modified in defined ways.  Claims 76-78 require additional components be present in the solutions claimed.  Claims 79-81 place limitations on the timing of the administration of the transplant solution.  Claims 85-87 limit the temperatures at which the preservation solution is to be administered.
Fahy describes polyglycerol compositions useful as cell, tissue, and organ storage solutions.  (Abs.).  Specific embodiments combine 0.9 or 1.8% decaglycerol, a ten subunit polyglycerol having a molecular weight of 0.758 kDa.  (Table 2, [0041], Examples 1-6).  These solutions are aqueous, buffered to a pH of 7.4, possessing an osmolality of 300, 302, and 293, and contain a variety of excipients including sulfates.  (Id.).  Fahy also describes the constituent components of a UW-type organ preservation solution as containing each of the lactobionic acid, potassium hydroxide, potassium dihydrogen phosphate, magnesium sulfate, adenosine, glutathione, and allopurinol claimed.  ([0041] “Table 2”).  Fahy indicates that standard UW Solutions include each of the raffinose and hydroxyethyl starch excluded by the instant claims, See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”).  Fahy describes perfusing kidneys for five hours at about 3.5C before being transplanted in a recipient, addressing limitations of Claims 79, 80, 85, 86, 88, and 89.  [0033].  Additionally, Fahy describes storage of removed kidneys at 0C, followed by reimplantation into the original donor.  [0038].  Fahy describes providing these transplant solutions with an osmolality close to that of blood to avoid osmotic fluid shifts, reasonably described as falling in the range of about 260-320 mOsm using such impermeants as tripostassium citrate, also described as a buffer, addressing limitations of Claims 69, 77, and 78.  [0042-43].

Allard describes a variety of polyglycerols described as usefully incorporated into compositions used for preservation of organs for transplantation following their removal from the donor subject.  [0094].  Allard specifically describes hyperbranched polyglycerols (HPG) having molecular weights of about 4 kilodaltons, [0036; 0071-73], and HPG that have been derivatized by any of, among others, alkyl, amine, or sulfate groups according to the instant claims, [0099-100], which Allard indicates can be varied by altering the amount of derivatant used.  [00116-17].  Allard refers to the disclosure of Brooks [0072], which also discloses hyperbranched polyglycerols which can be used as substitutes for serum albumin in preserving living tissues or organs.  (Brooks, Pg.10, L.9-11; Pg. 11, L.1-6).  Of particular interest to the instant claims is the Brooks discussion of serum albumin substitute polyglycerols having substituents with molecular weights in the range of about 0.1-1.5 kilodaltons, with a preference stated for substituents at the lower end of the stated range, being bound to cores having as little as 5% of the hydroxyl groups of the HPG core.  (Brooks, Pg.5, L.17-27).  Indeed, while Brooks indicates that molecular weights within the range of 40-60 kDa closely adhere to the molecular weight of serum albumin, such adherence is unnecessary for serum replacement and a much wider range of molecular weights are described as advantageous.  (Pg.4, L:.17-22).  Indeed, Brooks describes HPG with a degree of polymerization (DP) of 30 yielded HPG with molecular weights of 4.25 kDa (Pg. 15); employing a lower DP would yield correspondingly lower See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”)  Derivatized HPG are described by Allard as including, for example 7.5% sulfate to 74.9% glycidol endgroups (10% of the –OH groups) are particularly described.  [0074-78].  Allard describes a process whereby HPG are polymerized prior to being lyophilized to dryness for future use, [00101], which Allard indicates can be provided in powder form to be dissolved or suspended in a sterile medium, such as sterile aqueous solutions ([0087]), for parenteral administration.  [0089].  While no specific quantification of the polydispersity of the HPG is described, Allard indicates that the HPG form polydisperse systems and describes methods for determining the degree of polydispersity of the system, providing the skilled artisan sufficient guidance to arrive at the instantly claimed polydispersities at any of the various recited degrees of polydispersity employing little more than routine experimentation.  [0072; 00102; 00115]. 
It would have been prima facie obvious to have employed either of the HPG or derivatized HPG described by either of Allard or Brooks as polyglycerols useful in UW-type transplantation preservation solutions as the polyglycerol component of the transplant solutions described by Fahy which exclude both raffinose and hydroxyethyl starch as suggested by Fahy, Howden, and Mosbah, and used such transplant solutions to preserve organs being transported from one donor to another.  One having ordinary skill in the art would have been motivated to do so owing to the fact that such HPG are recognized as polyglycerols useful in such solutions: Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983).

Claims 66-81 and 83-89 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy, Allard, Brooks, Howden, and Mosbah as applied to Claims 66-81, 88, and 89 above, and further in view of McLaren (Andrew James McLaren & Peter John Friend, Trends in Organ Preservation, 16 Transpl. Int’l. 701 (2003), and Maathuis (Mark-Hugo Maathuis, Henri Leuvenkirk & Rutger Ploeg, Perspectives in Organ Preservation, 83 Transplant. 1289 (2007)).
Fahy, Allard, Brooks, Howden, and Mosbah, described in greater detail above, suggest using combinations of hyperbranched or dendritic polyglycerols per the instant claims combined with lactobionic acid, potassium hydroxide, potassium dihydrogen phosphate, magnesium sulfate, adenosine, glutathione, allopurinol, and potassium citrate having the properties recited by the instant claims as organ transplant solutions.  The art suggests using these solutions, in the 
None of the Fahy, Allard, Brooks, Howden, and Mosbah references suggest administering the modified transplant solutions at a temperature falling within the range of about 25-40C.
McLaren describes strategies understood to beneficially preserve organ tissue during transplantation.  McLaren describes each of hypothermic and normothermic perfusion as strategies successfully employed to preserve organs for transplantation.  (702; 704).  Maathuis adds to this understanding, indicating that while most transplantation centers employ static cold storage and perfusion of organs for transplantation at around 4°C, normothermic perfusion at either 37°C or a range of between 25-32°C can be used to beneficially facilitate the use of marginal and older donor organs as  well as provide real-time viability assessments prior to transplantation.  (1293; 1295).
It would have been prima facie obvious to have employed the UW solution modified per the teachings of Fahy, Allard, Brooks, Howden, and Mosbah as an organ preservation solution for either hypothermic, subnormothermic, or normothermic perfusion of organs for transplant after said organ has been harvested from a donor body and prior to implantation in a second recipient body.  One having ordinary skill in the art would have been motivated to do so because each of hypothermic, subnormothermic, or normothermic perfusion per the instant claims require the use of a transplant preservation solution such as a UW solution.  Employing the modified solution suggested by the combined teachings of Fahy, Allard, Brooks, Howden, and Mo would be expected to convey certain benefits in such procedures as described above.  Employing such See, e.g., Sernaker, supra.

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered.
Applicants argue that each of Allard and Brooks fails to disclose hyperbranched polyglycerols within the claimed weight range.  Respectfully, that is not the position taken by the Examiner.  As set forth previously and again above, the Examiner explained that combining the teachings of Allard and Brooks would lead a skilled artisan to modify the hyperbranched polyols of Allard, which are described as “about 4 kilodaltons,” to optimize the molecular weights and arrive at the weights claimed.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”), see also In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ("The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”).  
Applicants’ arguments concerning the absence of lactobionate from any of the teachings of Allard, Brooks, Howden, or Mosbah are unpersuasive, as none of these references are relied on for such a teaching, which as set forth previously and again above is provided by Fahy.  See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000) (Applicants are reminded that all elements of each prior art reference need not read on the claimed invention, rather, the proper test for 
Applicants’ arguments concerning the absence of a teaching in Allard concerning the use of preventing or reducing harmful effects of cold ischemia or warm reperfusion are unpersuasive for multiple reasons.  The first, as set forth in greater detail above, being that this recitation of an outcome to be achieved by the practice of the method which is actually claimed is not an affirmative limitation of the claims.  The second is that, again, Allard is not relied upon to address the temperature of storage or reperfusion; this is supplied by the teachings of Fahy.
Applicants’ arguments concerning the elimination of HES are unpersuasive as the art of record provides a teaching, suggestion, and motivation to eliminate as unnecessary the hydroxyethyl starch excluded from the instant claims.  See Fahy, [0025]; see also Howden, supra.
Applicants arguments concerning the wide variety of permutations of organ transplant preservation solutions available to the skilled artisan and an absence of a direction to choose the particular elements herein claimed are unpersuasive.  Not only must it be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Furthermore, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985), see also Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1364 (Fed. Cir. 2012) (finding a “strong case of obviousness based on the prior art references of record. [The claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
Applicants arguments concerning the improvement in performance of the instantly claimed preservation solutions compared to UW solutions are also unpersuasive, again for multiple reasons.  The first being that evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).  Here, the closest prior art to the invention claimed is not the UW transplant solution, but instead the polyglycerol transplant solutions taught by Fahy.  The second reason lies in the fact that polyglycerol transplant preservation solutions are known to be superior to UW transplant solutions.  See Fahy [0040] (“surprisingly, the kidneys preserved with polyglycerol-lactose solutions performed unequivocally better than those preserved with see also In re Skoll, 523 F.2d 1392, 187 USPQ 481, 484 (CCPA 1975) (If an applicant merely submits evidence to establish the obtention of a result which would have been expected based upon the knowledge of the worker in the art, the evidence merely buttresses the Examiner’s case for obviousness.).
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613